PER CURIAM.
This is an appeal from a summary final judgment entered in favor of appellee Sheffield Steel Products, Inc. on its claim for shipping costs against appellants Devcon (Panama) International Corporation and National Union Fire Insurance Company of Pittsburgh, Pa. At the time the summary judgment was entered there was an issue of fact as to whether appellants’ responsibility for shipping costs was part of an overall agreement between appellant Devcon and appellee for the purchase and sale of certain steel products. In addition, Devcon, by way of defense and in a counterclaim still pending, claimed that appellee breached the contract by delivering defective goods, and there is sufficient evidence in the record to create an issue of fact on this claim. Because of the existence of these issues, we believe it was error for the trial court to enter final summary judgment. Holl v. Talcott, 191 So.2d 40 (Fla.1966).
*215Accordingly, the final judgment is hereby reversed and this cause is remanded for further proceedings consistent herewith.
DOWNEY and ANSTEAD, JJ., and OWEN, WILLIAM C., Jr., Associate Judge, concur.